internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-123976-02 date date company trust a_trust b a b c date date date year year legend plr-123976-02 year year year dear this letter responds to a letter dated date submitted on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts company elected to be an s_corporation effective date year on date year trust a and trust b became shareholders of company it is represented that both trust a and trust b satisfy the requirements of a qualified_subchapter_s_trust qsst under sec_1361 and that they timely filed qsst elections a is the income_beneficiary of trust a and b is the income_beneficiary of trust b under each trust's governing instrument the trustees are not required to distribute annually all of the trust's income within the meaning of sec_643 to each trust's current income_beneficiary when preparing company’s year tax returns company’s new accountants discovered that the trustees had not distributed trust a’s or trust b’s income to a and b respectively for the taxable years ending year year year and year the trustees were unaware that the failure to distribute all the income of a qsst would result in a termination of company's s election upon discovery of the requirement the trustees immediately took corrective action by making the required distributions for year and reporting the distributions on the relevant parties’ year tax returns company and its shareholders trust a_trust b and c represent that they have filed their returns for year sec_2 through consistent with the treatment of company as an s_corporation it is further represented that a and b’s individual income_tax returns for year sec_2 through properly included all of their share of the s_corporation income that they should have received from trust a and trust b respectively because the trusts did not distribute their income in year sec_2 through some of the other income of the trusts was not reported by the income beneficiaries in those years however it is represented that this income was taxed at the higher trust rate for those tax years company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary company requests that inadvertent termination relief be granted under sec_1362 plr-123976-02 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that an s_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder for purposes of sec_1361 sec_1361 provides that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1361 provides that if any qsst ceases to meet any requirement of sec_1361 but continues to meet the requirements of sec_1361 the provisions of sec_1361 shall not apply to the trust as of the first day of the first taxable_year beginning after the first taxable_year for which the trust failed to meet the requirements of sec_1361 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business plr-123976-02 corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the facts submitted and the representations made we conclude that company's s_corporation_election terminated on date year because the trustees of trust a and trust b failed to distribute all of the trusts’ income for the taxable_year ending year we also conclude that the termination was inadvertent under sec_1362 therefore under sec_1362 company will be treated as continuing to be an s_corporation from date year and thereafter provided that company's s_corporation_election is valid and is not otherwise terminated under sec_1362 if company trust a_trust b or c fail to treat company as described above this ruling will be null and void moreover this ruling is contingent on company and all of its shareholders treating company as having been an s_corporation for the period date year and thereafter and on company and its shareholders making any adjustments necessary for the consistent treatment of company as an s_corporation except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding whether company is otherwise qualified to be an s_corporation or whether trust a or trust b is a valid qsst in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely christine ellison chief branch office of the associate chief_counsel passthroughs and special industries
